DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/06/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  WO 2016/088083 has not been provided.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,215,781. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims to the current application are merely broader than the claims to U.S. Patent No. 11,215,781 and are thus encompassed by said claims.



Claim Objections
Applicant is advised that should claims 7-8 be found allowable, claims 9-10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-10, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pino, Jr. et al. (2019/0226603) in view of Sharp et al. (2009/0185865) and Alft et al. (2002/0005297).
	With regard to claims 1 and 14, Pino discloses a method of installing utility, optical fiber, innerduct or microduct under a roadway (abstract; para 0008) comprising: 
	cutting a microtrench in the roadway using a microtrencher (para 0008, 0010) so that the microtrench crosses the buried utility and does not damage the buried utility (para 0011); laying the optical fiber, innerduct or microduct in the microtrench (para 0074); and filling the microtrench with a fill material to cover and protect the utility, optical fiber, innerduct or microduct (para 0074).
	Pino is silent regarding drilling an access hole in a roadway above a buried utility using a roadway access drill comprising a drill head driven by a motor; controlling the movement of the drill head by a computer system; measuring in real time a distance between the drill head and the buried utility by the computer system and an under-roadway detection unit connected to the computer system, wherein the under-roadway detection unit is only above the roadway surface; the computer system automatically at least one of providing warning to an operator of the roadway access drill or stopping movement of the drill head towards the buried utility at a set distance between the drill head and the buried utility to avoid damaging the buried utility; removing dirt below the roadway through the access hole to expose the buried utility.
	As discussed in applicant’s specification (para 0006) and Sharp (Para 0002, 0011) it is well known and even required to drill an access hole in a roadway above a buried utility when crossing said utility.  Sharp discloses drilling an access hole (pothole 18) in a roadway above a buried utility (16) using a roadway access drill comprising a drill head (20) driven by a motor (para 0013); controlling the movement of the drill head by a computer system (para 0025); measuring in real time a distance between the drill head and the buried utility by the computer system (para 0025) and an under-roadway detection unit connected to the computer system (radar system 14); the computer system automatically at least one of providing warning to an operator of the roadway access drill or stopping movement of the drill head towards the buried utility at a set distance between the drill head and the buried utility to avoid damaging the buried utility (0025); removing dirt below the roadway through the access hole to expose the buried utility (claim 1; exposing).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pino and utilize the drilling system to expose the buried utility as taught by Sharp in order to safely expose the buried utility as required by many jurisdictions.
	Pino, as modified by Sharp, discloses the invention substantially as claimed however is silent regarding the under-roadway detection unit is only above the roadway surface. As disclosed by Alft, the detection units may be located with a drill string (as in Sharp) or only above the surface (paras 0014, 0015, 0022, 0058). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pino and have the detection unit only above the roadway as taught by Alft in order to simplify the drill head to allow any desired drill head to be utilized.
	With regard to claims 4-5 and 17-18, Pino, as modified, discloses the invention substantially as claimed however fails to explicitly state a set distance of 2-24 inches nor 4-12 inches.  Applicant’s specification discloses utilizing conventional GPR systems (para 0058).  Sharp discloses utilizing GPR system that can “see” 20 inches (para 0025). It would have been obvious to one of ordinary skill in the art that the warning system as disclosed in Sharp may provide warning at 4 to 12 inches.
	With regard to claims 6 and 19, Sharp further discloses the computer system automatically stopping movement of the drill head towards the buried utility at a set distance between the drill head and the buried utility to avoid damaging the buried utility (para 0025).
	With regard to claims 7, 9, and 20, Pino further discloses uploading buried utility information from the computer system to a server using a network, wherein the buried utility information comprising a location of the buried utility (para 0135).
	With regard to claims 8 and 10, Pino further discloses making a video of cutting the microtrench (para 0133).  It would be obvious to one of ordinary skill in the art that by modifying Pino to drill the access hole as discussed above, one may also video this process for documentation purposes.      
Claim(s) 2-3 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pino, Jr. et al. (2019/0226603) in view of Sharp et al. (2009/0185865) and Alft et al. (2002/0005297) as applied to claim 1 above, and further in view of Howeth (4,434,861).
With regard to claims 2-3 and 15-16, Pino, as modified, discloses the invention substantially as claimed however is silent regarding placing a debris containment collar on a roadway surface over a buried utility, the debris containment collar having a debris containment collar body defining a hollow chamber sized to accept the drill head; and inserting the drill head into the hollow chamber of the debris containment collar so that the debris containment collar body surrounds the drill head and providing a source vacuum to the hollow chamber of the debris containment collar and vacuuming debris from the access hole during drilling.
Howeth discloses a drilling system comprising a debris containment collar (316/318) on a roadway surface over a buried utility, the debris containment collar having a debris containment collar body (318) defining a hollow chamber (fig. 12) sized to accept the drill head (fig. 12); and inserting the drill head into the hollow chamber of the debris containment collar so that the debris containment collar body surrounds the drill head (fig. 12) and providing a source vacuum (abstract; suction pump) to the hollow chamber of the debris containment collar and vacuuming debris from the access hole during drilling (abstract; fig. 12).
Pino discloses the desirability to control dust via vacuum on the microtrencher (para 0064). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Pino and utilize a debris containment collar as taught by Howeth in order to control the dust/debris inherently emitted during drilling of access hole as desired.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharp et al. (2009/0185865) in view of Alft et al. (2002/0005297).
	With regard to claim 11, Sharp discloses a roadway access drill configured to reduce damage to a utility buried under a roadway comprising: 
	a drill head (20) driven by a motor (para 0013); a computer system configured to control movement of the drill head (para 0025; 0031-0035); 25an under-roadway detection unit (radar system 14) connected to the computer system and configured to measure in real time a distance between the drill head and a buried utility under the roadway (para 0025); and the computer system being configured to automatically at least one of providing warning to an operator of the roadway access drill or stopping movement of the drill head towards a buried utility at a set distance between the drill head and the buried utility to avoid damaging the buried utility (para 0025).
	Sharp, discloses the invention substantially as claimed however is silent regarding the under-roadway detection unit is only above the roadway surface. As disclosed by Alft, the detection units may be located within a drill string or only above the surface (paras 0014, 0015, 0022, 0058). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharp and have the detection unit only above the roadway as taught by Alft in order to simplify the drill head to allow any desired drill head to be utilized.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharp et al. (2009/0185865) in view of Alft et al. (2002/0005297) as applied to claim 11 above, and further in view of Howeth (4,434,861).
	With regard to claim 12, Sharp, as modified, discloses the invention substantially as claimed however fails to explicitly state how the roadway access drill is lifted or lowered.
	Howeth discloses a drilling system comprising a gear system for lifting and lowering (fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sharp and utilize a lifting/lowering system as taught by Howeth in order to allow the device to be lifted and lowered as desired.

	With regard to claim 13, Sharp, as modified, discloses the invention substantially as claimed however is silent regarding a debris containment collar comprising a vacuum attachment for attaching a source of vacuum to a hollow chamber configured to at least partially surround the roadway access drill.
	Howeth discloses a drilling system comprising a debris containment collar (316/318) comprising a vacuum attachment (abstract; suction pump) for attaching a source of vacuum to a hollow chamber configured to at least partially surround the roadway access drill (fig. 12)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sharp and utilize a debris containment collar as taught by Howeth in order to control the dust/debris inherently emitted during drilling.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
9/1/2022